Citation Nr: 1411717	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to March 1972 and from February 2003 to January 2004.  This first period of active duty included service in Vietnam from January to December 1970.  During the interim between his two periods of active duty, the Veteran served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Service connection for sleep apnea was denied therein.  The Veteran's appeal of this determination was consolidated with his previous appeal regarding service connection for a disability of the right calf.  The Board denied the right calf claim in a December 2010 decision.  The United States Court of Appeals for Veterans Claims issued a Memorandum Decision in August 2012 setting aside the Board's denial and remanding issue back to the Board for additional development and readjudication.

In March 2013, the Board directed this development in a remand.  Additional development also was directed for sleep apnea.  The development of additional evidence for the sleep apnea claim has been completed or at least substantially completed to the extent possible.  Adjudication of this issue thus may proceed if otherwise in order.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  For a disability of the right calf, a second adjudication by the Board is unnecessary because service connection for traumatic neuroma of the right upper lateral lower leg (claimed as right calf pain and selling) was granted by the RO in a July 2013 rating decision.  Thus, the only issue remaining on appeal is sleep apnea.  No problems with initial Board adjudication are found at this time.  As such, the following decision is made based on review of the Veteran's paper and electronic claims files.

FINDING OF FACT

The available evidence does not support the finding that the Veteran's current sleep apnea is related to his herbicide exposure during service or is otherwise associated with his service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1116, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice concerning notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  Via a July 2008 letter, the Veteran and his representative at that time were informed of the criteria necessary to establish service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also informed them of how VA assigns a rating and effective date if service connection were granted.  This correspondence was issued prior to the April 2009 rating decision which constituted the initial adjudication.  An April 2013 letter repeated the aforementioned to the Veteran and his agent at that time.  This letter was sent pursuant to the Board's remand the month earlier.  While this latter correspondence concerned a disability of the right calf, it also included the sleep apnea claim as well.  [The timing defect of the April 2013 letter was cured by the agency of original jurisdiction's subsequent readjudication of the sleep apnea claim and issuance of a supplemental statement of the case, in October 2013.]  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. §§ 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, service treatment and service personnel records have been obtained.  VA treatment records have been obtained, the most recent in compliance with the Board's remand.  Social Security Administration (SSA) records have not been obtained.  However, they must be obtained only when there is a reasonable possibility that they are pertinent.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Reference is made to the existence of SSA records regarding the Veteran only once, in a November 2011 VA treatment record.  He noted at that time that he receives Social Security disability for his spine and disc problems.  He did not mention his sleep apnea in this regard.  A reasonable possibility, in sum, has not been raised that the unobtained SSA records are pertinent to the issue adjudicated herein.  

The Veteran has had opportunities, to include responding to the aforementioned letters, to identify private treatment records.  Some such records have been obtained as a result of his responses, but they are not pertinent.  In May 2013, he submitted a physician list and one form authorizing VA to obtain records on his behalf for several of these physicians.  Some of them were noted to work at facilities for which there are non-pertinent records.  Neither the list nor the form contained required information regarding the others.  Specifically, they did not contain complete addresses and telephone numbers, dates of treatment, and the problem treated.  The Veteran was informed of these deficiencies and asked to correct them via a September 2013 letter.  He did not respond.  Any pertinent private treatment records which exist, in sum, have not been obtained due to his failure to fulfill his obligation to cooperate in this regard.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Pursuant to the Board's remand, a VA medical examination complete with VA medical opinion was scheduled for the Veteran in May 2013.  He failed to appear.  The VA facility involved "normally advises the [Veteran] of the time and place."  VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section B.14.d.  There is no notice letter in the Veteran's claims files, however.  This raises a potential presumption of regularity problem.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (overturning Khyn v. Shinseki, 23 Vet. App. 33 (2010)).  In other words, it is possible that the Veteran did not receive a notice letter as is normal.  Yet neither he nor his representative has challenged his failure to appear, even after being informed of it in a July 2013 supplemental statement of the case, on this basis.  Assuming a notice letter was sent, clear rebuttal evidence is required but does not exist.  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  The Veteran's last known address has been valid for years, and no mail sent to him there has been returned as undeliverable.  Neither he nor his representative has argued that there was good cause to excuse his failure to appear either.  38 C.F.R. § 3.655(a).  Absent good cause, adjudication is made on the evidence of record.  38 C.F.R. § 3.655(b).  A remand so that an examination complete with opinion can be rescheduled therefore is not warranted.

Of final note is that the temporary paper claims file located at the RO was consolidated into the Veteran's physical claims file in April 2013, as directed by the Board's remand.  For each of the foregoing reasons, the VA's duties to notify and assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  It follows that no further notice or assistance is required.  This means that adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Doing so is fair to him as VA has notified him regarding this matter and has assisted in obtaining evidence with respect to it.  

II.  Service Connection

Active service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A Veteran is a person who had active service and was discharged under conditions other than dishonorable, which is the case for both periods of active duty here.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

This presumption applies only to Veterans with service for 90 days or more during war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  If applicable, herbicide exposure during service obviously is required.  It is presumed if there was service in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Lastly, the disease must manifest to a compensable degree within a particular period.  For the chronic diseases bronchiectasis and sarcoidosis, it is within the first year after service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2-3), (c).  For respiratory cancers, which have been associated with herbicide exposure, it is any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Based on this evidence, the Veteran has sleep apnea which qualifies as a current disability.  A disability must be present near or at the time a claim is filed or at any time during its pendency to be current.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in June 2008.  There are no available pertinent private treatment records, and no VA medical examination has been performed, as discussed above.  However, VA treatment records contain a diagnosis of sleep apnea.  The first such diagnosis was made nearly contemporaneous with the claim in May 2008.  Sleep apnea has been listed among the Veteran's medical problems in VA treatment records ever since.  These records show that he uses a continuous positive airway pressure machine at night as a result of this condition.

The Veteran served more than 90 days after December 31, 1946, during a period of war.  His first period of active duty, which spanned well over two years, indeed was during the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  His second period of active duty, which was just under a year, as during the Persian Gulf era.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran also is presumed to have been exposed to herbicides during service given his presence in Vietnam during his first period of active duty.  Nevertheless, service connection cannot be presumed for sleep apnea.  Sleep apnea is not a chronic disease like bronchiectasis or sarcoidosis.  Sleep apnea further is not a disease that has been associated with herbicide exposure like respiratory cancers.  Rather, it is another respiratory condition.

Because it cannot be presumed, service connection must be established.  Manifestation during service and at any later date as well as continuity of symptomatology are inapplicable, however, because a chronic disease is not at issue.  Otherwise, a Veteran is presumed to be in sound condition when he begins service except for any defects noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are recorded in an examination report.  38 C.F.R. § 3.304(b).  Service treatment records do not reflect that sleep apnea was noted upon the Veteran's July 1968 entrance examination.  No entrance examination was conducted near February 2003 when his second period of active duty service began.  The presumption of soundness requires such an examination.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238 (1994); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  It therefore applies to only the first of the two periods of active duty service.  It applies to neither ACDUTRA or INACDUTRA because it is only available to veterans.

At issue then is whether or not the Veteran incurred, as opposed to aggravated, an injury or disease leading to sleep apnea during his first period of active duty service.  Also at issue is whether or not he incurred or aggravated an injury or disease leading to sleep apnea during a period of ACDUTRA service or an injury but not a disease leading to sleep apnea during a period INACDUTRA service.  Finally, at issue is whether he incurred or aggravated an injury or disease leading to sleep apnea during his second period of active duty service.  Service treatment records, which concern all of the aforementioned, are silent with respect to sleep apnea.  The Veteran was normal in all relevant respects at his separation examination for his first period of active duty service (no date was filled in) and at examinations dated in March 1975, February 1980, June 1983, January 1992, February 1995, February 2001, September 2002, and April 2003.  No separation examination was conducted for his second period of active duty service.

The Veteran asserted that he had frequent trouble sleeping at the September 2002 and April 2003 examinations.  He indicated at the latter that this had been ongoing since he was in Southeast Asia.  It had been ongoing since he was in Vietnam, in other words.  The Veteran, a lay person because there is no indication he possesses a medical background, is competent in this regard because he is recounting something that would be within his personal experience.  Layno v. Brown, 6. Vet. App. 465 (1994).  However, he is not credible.  Factors for assessing the credibility of lay evidence include facial implausibility, self-interest, bias, inconsistent statements, inconsistency with other evidence, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

At the outset, it is facially plausible that the Veteran has had frequent trouble sleeping since he was in Vietnam.  It is reiterated that service treatment records, particularly those concerning the interim between his periods of active duty when he served on ACDUTRA and INACDUTRA, do not support this report.  Neither do any other treatment records.  There indeed are no such records available.  The Veteran's report cannot be discounted merely because there is no supporting medical evidence, however.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet, it can be discounted because it is inconsistent with his other statements.  At the March 1975, February 1980. June 1983, January 1992, February 1995, and February 2001 examinations, the Veteran denied frequent trouble sleeping.  These denials are more persuasive than his later report since they were made concerning the present instead of the past.  Curry v. Brown, 7 Vet. App. 59 (1994).  Recall, with time, indeed becomes susceptible to inaccuracy.  The Veteran's self-interest in financial gain further cannot be ignored.  If found credible, his report would be persuasive.  This makes it more likely that service connection will be granted.  Such a grant could result in his receipt of additional VA compensation benefits.

Incurrence of an injury or disease leading to sleep apnea during the Veteran's first period of active duty service, in sum, has not been established.  Neither has incurrence or aggravation of an injury leading to sleep apnea during a period of his ACDUTRA or INACDUTRA service or to disease leading to sleep apnea during a period of his ACDUTRA service.  His September 2002 and April 2003 reports of frequent trouble sleeping are credible only insofar as they were made concerning the present because, unlike above regarding the longevity of this symptom, there is no significant reason for doubt.  However, there is no indication that the Veteran's frequent trouble sleeping equates to sleep apnea.  Of import is that he is service-connected for a psychiatric disability, which can result in sleep disturbance.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Even assuming the Veteran's frequent trouble sleeping could be equated with sleep apnea, there is no indication it began during a given period of ACDUTRA or INACDUTRA service.  Incurrence or aggravation of an injury or disease leading to sleep apnea during the Veteran's second period of active duty service finally has not been established without or with the aforementioned assumption.  Incurrence indeed would be impossible with it.

Even though service connection cannot be presumed as due to herbicide exposure, it still may be established directly on this basis.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Veteran contends his sleep apnea is due to such exposure during service.  Lay evidence sometimes can establish nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Yet, the question of nexus here is medical given the complexities involved.  These include the fact that the Veteran has various periods and types of service, the multiple potential causes of sleep apnea, and the intricate and nuanced affect herbicide exposure has on the respiratory system.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Nexus therefore is outside the Veteran's competency.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  As such, he is not persuasive.

There is no persuasive medical evidence concerning nexus.  Indeed, there are no private medical opinions available.  It is reiterated that no VA medical opinion was rendered because the Veteran failed to appear for the antecedent medical examination.  Whether or not his sleep apnea is due directly rather than presumptively to in-service herbicide exposure is unknown-as is the import of his frequent trouble sleeping.  This includes such trouble in September 2002 and April 2003 as well as thereafter.  The Veteran's report of such is competent for the same reasons as above and credible because there once again is no significant reason for doubt.  Continuity of treatment shown by supporting treatment records, first service treatment records and then VA or private treatment records, does not exist.  Yet it is not required.  Savage, 10 Vet. App. at 488.  Accordingly, whether or not the Veteran's frequent trouble sleeping beginning in 2002 and 2003 equates to sleep apnea, is a precursor of sleep apnea, or is unrelated entirely to sleep apnea is unknown.  The import of upper respiratory infections, which he has reported occurred during and after his service, also is unknown.  

For each of the foregoing reasons, service connection cannot be presumed and has not been established.  Both of these conclusions, as well as the findings that led to them, are made based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to the Veteran.  He is not entitled to service connection for his sleep apnea.  No consideration to hypertension, obesity, psychiatric disorder, and narcolepsy, all of which he has labeled as side effects of sleep apnea, is necessary in light of this determination.  Compensation for a service-connected disability would be most appropriate to take into consideration side effects.  To the extent the Veteran argues that these conditions reflect on whether or not he should be compensated, however, he is not competent to label them as side effects.  Only those with a medical background can do so since whether or not conditions are related is a complex inquiry.
ORDER

Service connection for sleep apnea, to include as due to in-service herbicide exposure, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


